Citation Nr: 1342840	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for chloracne. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for chloracne.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In light of the Veteran's Vietnam service, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6) (2013).  Chloracne is presumptively associated with herbicide exposure when it manifests within one year after the last date on which the Veteran was exposed to an herbicide agent during service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The Veteran, however, is not precluded from showing his chloracne to be directly attributable to his herbicide exposure or some other incident of his military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran was diagnosed with chloracne in July 2009 at the Manchester VA Medical Center.  The Veteran asserted that he has had a skin disorder since service, for which he received treatment over several decades.  The Veteran was unable to obtain copies of his treatment records from the period between service and first diagnosis of chloracne (except for treatment notes from September 2000 and December 2000) because the records were destroyed after seven years.     

The Veteran has never been afforded a VA skin examination.  The Veteran has a current diagnosis of chloracne, and his in-service herbicide exposure is presumed.  The Veteran is also competent to testify as to the continuity of his skin disorder symptoms since returning from Vietnam.  Even if the statutory presumption was not found to be applicable, the Veteran is not precluded from proving direct entitlement to service connection.  In light of his herbicide exposure, and his statements of continuity of symptomatology, a VA examination is required under McLendon to ascertain whether the Veteran's chloracne can be directly associated with his military service.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all outstanding VA treatment records since May 2010 and associate them with the claim file.  

2.  Notify the Veteran that he may submit any medical evidence, including private medical opinions, addressing whether chloracne is related to or had its onset in service.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Then, afford the Veteran a VA skin examination by an appropriate medical professional.  The claim file should be reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any chloracne present during the period of the current claim may be considered to have been incurred in military service, (including from presumed exposure in service to an herbicide agent).

A complete explanation should be provided for any opinion expressed.  The report should acknowledge the Veteran's description of the history of his claimed skin condition.  Likewise, a discussion regarding the causes of chloracne generally also would be useful.   

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


